Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. Drawings submitted on 12/27/2019 have been accepted.
The following is an examiner’s statement of reasons for allowance: the above claims are allowed over the closest prior arts of record, US 2015/0155571 to Higashi and JP 6188181 to Nakamura et al. Neither reference discloses the claimed average actual length to average straight length ratio between 1.10 and 2.00 in claim 1. An updated search did not reveal another reference or teachings about optimizing the claimed ratio. The claims are therefore allowed.
The Examiner would like to comment that Applicant did not explain how the ratio of at most about 1.04 was obtained at the bottom of Page 6 of the remarks. It is noted that Fig. 4C of Higashi is not drawn to scale. 
Further, Applicant argued on Page 7 of the remarks that the concave grooves 15 of Higashi are unintentionally formed so it is not possible to control the ratio in the claimed range. The Examiner would like to point out that patentability of the product claim does not depend on the fact that the concave grooves 15 of Higashi are made differently than the instant invention, but the fact that Higashi does not describe the concave grooves 15 in term of the claimed ratio and, without actually reproducing the alloy member of Higashi, there was no way of determining that the concave grooves 15 necessarily meet the claimed ratio. 
Finally, the Examiner acknowledges the test data of Examples 1-23 in Table 1 of the specification, showing the claimed average actual length to average straight length ratio range of 1.10 to 2.00.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725